KENNEDY, Circuit Judge,
concurring in part and dissenting in part.
I agree with the majority of the panel that the court’s instruction on wilfulness was erroneous. I also agree that with respect to William Alt, the evidence of guilt was not so overwhelming as to make the error harmless. However, I disagree with respect to Karen Alt. The evidence with respect to her was, in my opinion, so overwhelming that the error was harmless beyond a reasonable doubt. Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967).
I also concur in Part B of the majority opinion holding the guidelines applicable.